Exhibit23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in the Registration Statement No.333-155249 on Form S-8 of Newfield Exploration Company, of our report dated March31, 2011, relating to the Statements of Financial Condition as of December 31, 2010 and 2009 and the Statements of Income and Changes in Plan Equity for the years ended December 31, 2010, 2009 and 2008 of the Newfield Exploration Company Deferred Compensation Plan. /s/ McConnell & Jones LLP Houston, Texas March 31, 2011
